Order, Supreme Court, New York County (Marcy Friedman, J.), entered November 1, 2007, which granted defendants’ motion for summary judgment dismissing the complaint as time-barred and denied plaintiffs’ cross motion for summary judgment dismissing defendants’ second affirmative defense based on the statute of limitations, unanimously affirmed, with costs.
Since plaintiffs’ claim, while cast in contract, is essentially that defendants failed to perform services in a professional, nonnegligent manner, it is governed by the three-year statute of limitations (Matter of R.M. Kliment & Frances Halsband, Architects [McKinsey & Co., Inc.], 3 NY3d 538 [2004]). Plaintiffs have not identified any particular provision of a written retainer agreement whereby defendants contracted to provide a particular result above and beyond what they might be expected to accomplish using due care (id. at 542-543; see also Sarasota, Inc. v Kurzman & Eisenberg, LLP, 28 AD3d 237 [2006]). Concur— Lippman, P.J., Tom, Andrias and Saxe, JJ. [See 2007 NY Slip Op 33554(U).]